Exhibit 10.3

EXECUTION VERSION

VOTING AGREEMENT

This Voting Agreement (this “Agreement”) dated as of November 4, 2014, is made
by and between NewStar Financial, Inc., a Delaware corporation (the “Company”),
and the undersigned stockholder of the Company (the “Stockholder”).

RECITALS

A. Concurrently with the execution of this Agreement, the Company and certain
investors (the “Investors”) are entering into an Investment Agreement (the
“Investment Agreement”) dated as of the date hereof providing for the issuance
of (i) up to $300,000,000 aggregate principal amount of subordinated notes of
the Company and (ii) two tranches of warrants, representing the right to
purchase in the aggregate up to 12 million shares of the Company’s common stock,
$0.01 par value per share (the “Common Stock”) to the investors therein named.

B. The issuance of the second tranche of warrants (the “Second Warrant
Issuance”) and the removal of certain ownership limitations set forth therein
(the “Ownership Limitations”) in connection with the exercise of the warrants in
the first tranche of warrants is subject to the approval of the holders of the
Common Stock outstanding prior to the consummation of the Second Warrant
Issuance under applicable Nasdaq Marketplace Rules.

C. The Stockholder is the record holder and beneficial owner of shares of Common
Stock of the Company as set forth on the signature page hereto (the “Shares”).

D. In recognition of the benefits to be provided to the Company and its
stockholders, including the Stockholder, by the transactions contemplated by the
Investment Agreement, and acknowledging that the willingness of the Investors to
enter into the Investment Agreement is conditioned upon the Stockholder entering
into this Agreement, the Stockholder hereby agrees to enter into this Agreement
to vote all of the Shares, and any other shares of Common Stock of the Company
of which the Stockholder acquires beneficial ownership hereafter and prior to
the termination of this Agreement as provided for in Section 4 below (together
with the Shares, the “Subject Shares”), so as to facilitate consummation of the
Second Warrant Issuance and the removal of the Ownership Limitations, and
further agrees that each of the Investors shall be a third party beneficiary of,
with rights to enforce, this Agreement.

NOW, THEREFORE, intending to be legally bound, the parties agree as follows:

1. Agreement to Retain Shares. The Stockholder agrees not to transfer (except as
may be specifically required by legal requirements), sell, exchange or otherwise
dispose of or encumber any of the Subject Shares (other than encumbrances
incurred in the ordinary course or created from a margin lending account), or to
make any offer or agreement relating thereto, at any time before the termination
of this Agreement as provided for in Section 4 below, unless the party to whom
the Subject Shares are (or are to be) sold, exchanged, or otherwise disposed of
or encumbered shall have executed an acknowledgement and ratification of this
Agreement in form and substance reasonably satisfactory to the Company and
agreed to be bound by the terms hereof and the Company is provided with prior
notice of any such transaction and a copy of such executed acknowledgement and
notification.



--------------------------------------------------------------------------------

2. Agreement to Vote Subject Shares. At every meeting of the stockholders of the
Company with respect to any of the following, and at every adjournment thereof,
the Stockholder shall vote the Subject Shares (i) in favor of approval of the
Second Warrant Issuance and the removal of the Ownership Limitations and any
matter that is directly connected to approving the Second Warrant Issuance and
the removal of the Ownership Limitations and (ii) against approval of any
proposal made in opposition to the consummation of the Second Warrant Issuance
or the removal of the Ownership Limitations or which is directly connected to a
proposal to prevent or materially delay the consummation of the Second Warrant
Issuance or the removal of the Ownership Limitations (each of the foregoing is
hereinafter referred to as an “Opposing Proposal”). The Stockholder agrees not
to take any actions contrary to the Stockholder’s obligations under this
Agreement.

3. Representations, Warranties and Covenants of the Stockholder. The Stockholder
hereby represents, warrants and covenants to the Company as follows:

3.1 Ownership of Shares. The Stockholder (i) is the beneficial owner of the
Shares, free and clear of any liens, claims, options, charges or other
encumbrances that would impair its ability to perform its obligations under this
Agreement other than any liens, claims, charges or other encumbrances arising or
incurred in the ordinary course in connection with borrowings with the Shares as
collateral, and (ii) has full power and authority to make, enter into and carry
out the terms of this Agreement.

3.2 No Proxy Solicitations. The Stockholder will not (i) solicit proxies or
become a “participant” in a “solicitation” (as such terms are defined in
Regulation 14A under the Securities Exchange Act of 1934, as amended) with
respect to an Opposing Proposal, or (ii) initiate a stockholders’ vote or action
by consent of stockholders of the Company with respect to an Opposing Proposal.

4. Termination. This Agreement shall terminate and shall have no further force
or effect as of the earliest of (i) the consummation of the Second Warrant
Issuance, (ii) the failure of the Company’s stockholders to approve the Second
Warrant Issuance or the removal of the Ownership Limitations at a meeting duly
called and held to vote thereon and (iii) 180 days from the date hereof.

5. Miscellaneous.

5.1 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, then the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.

5.2 Binding Effect and Assignment. This Agreement and all of the provisions
hereof shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns, but, except as otherwise
specifically provided herein, neither this Agreement nor any of the rights,
interests or obligations of the parties hereto may be assigned by either party
without prior written consent of the other.

 

2



--------------------------------------------------------------------------------

5.3 Amendments and Modification. This Agreement may not be modified, amended,
altered or supplemented except upon the execution and delivery of a written
agreement executed by the parties hereto.

5.4 Specific Performance; Injunctive Relief. The parties hereto acknowledge that
the Company will be irreparably harmed and that there will be no adequate remedy
at law for a violation of any of the covenants or agreements of the Stockholder
set forth herein. Therefore, it is agreed that, in addition to any other
remedies that may be available to the Company upon any such violation, the
Company shall have the right to enforce such covenants and agreements by
specific performance, injunctive relief or by any other means available to the
Company at law or in equity, without the requirement of the posting of any bond
or other security in connection therewith.

5.5 Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and sufficient if delivered in person, by
facsimile, or sent by mail (registered or certified mail, postage prepaid,
return receipt requested) or overnight courier (prepaid) to the respective
parties as follows:

 

  (a) If to the Company, to:

NewStar Financial, Inc.

500 Boylston Street, Suite 1600

Boston, MA 02116

Attention: Robert K. Brown

Facsimile: (617) 848-4300

with a copy (which shall not constitute notice) to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention: Lee Meyerson, Esq.

Facsimile: (212) 455-2502

 

  (b) if to the Stockholder:

To the address for notice set forth on the

signature page hereof;

or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall only be
effective upon receipt.

5.6 Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the internal laws of the State of New York, without
regard to any conflicts of laws and principles thereof.

 

3



--------------------------------------------------------------------------------

5.7 Entire Agreement. This Agreement contains the entire understanding of the
parties in respect of the subject matter hereof, and supersedes all prior
negotiations and understandings between the parties with respect to such subject
matter.

5.8 Counterparts. This Agreement may be executed in several counterparts, each
of which shall be an original, but all of which together shall constitute one
and the same agreement.

5.9 Effect of Headings. The section headings herein are for convenience only and
shall not affect the construction of interpretation of this Agreement.

5.10 Third Party Beneficiaries. Each of the Company and the Stockholder agree
and acknowledge that each Investor is an intended third party beneficiary and is
entitled to rely on the representations, warranties, covenants and remedies set
forth herein as if an original party to this Agreement.

[Remainder of this page intentionally left blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Voting Agreement to be duly
executed on the date and year first above written.

 

NEWSTAR FINANCIAL, INC. By:      

Name: Robert K. Brown

Title: Managing Director

 

STOCKHOLDER:    

 

By:       Name:

 

Stockholder’s Address for Notice:       SHARES:    

 

[Signature Page to Voting Agreement]